A. invented something which he called “A.’s Patent Kitchener” but he never took out a patent for it; B. was his servant, and in that capacity learned to make the apparatus which he sold by the name of the inventor, as if made by him. A. knew these facts four months before he took steps to protect himself. The court refused an injunction because he had falsely described the invention as a patent, and had allowed so long a time to elapse; and would only permit him to retain the bill for six months with liberty to bring an. action.